Citation Nr: 0028774	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-19 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1949 to October 1953.  

This appeal arises from rating action of the St. Petersburg, 
Florida, regional office (RO).  In that decision, the RO 
denied service connection for post-traumatic stress disorder 
(PTSD).  

Further review of the claims folder indicates that, by an 
August 1996 rating action, the RO denied the issue of whether 
new and material evidence had been received sufficient to 
reopen a claim of entitlement to service connection for a 
nervous disorder.  Thereafter, the veteran perfected a timely 
appeal with respect to this denial.  Additionally, by a May 
1999 rating action, the RO granted service connection for 
chronic bronchitis with pulmonary emphysema and assigned a 
10 percent evaluation to this disability, effective from 
March 1998.  Thereafter, the veteran perfected a timely 
appeal with respect to the claim of entitlement to an earlier 
effective date for the grant of service connection for 
chronic bronchitis with pulmonary emphysema.  

Subsequently, at the personal hearing conducted before a 
hearing officer at the RO in July 2000, the veteran withdrew 
from appellate review the issue of whether new and material 
evidence has been received sufficient to reopen a claim of 
entitlement to service connection for a nervous disorder as 
well as the issue of entitlement to an effective date earlier 
than March 1998 for the grant of service connection for 
chronic bronchitis with pulmonary emphysema.  See July 2000 
hearing transcript (2000 T.) at 1.  In a written statement 
dated on the same day as the July 2000 hearing, the veteran 
reiterated his desire to withdraw from appellate review both 
of these claims.  Accordingly, the issue of whether new and 
material evidence has been received sufficient to reopen a 
claim of entitlement to service connection for a nervous 
disorder as well as the issue of entitlement to an effective 
date earlier than March 1998 for the grant of service 
connection for chronic bronchitis with pulmonary emphysema 
are not before the Board of Veterans' Appeals (Board) for 
appellate consideration.  See 38 C.F.R. § 20.204 (1999).  


FINDINGS OF FACT

1.  In April 1993 the Board denied the veteran's claim for 
entitlement to service connection for PTSD.  

2.  The evidence received subsequent to the April 1993 Board 
decision is so significant that it must be considered to 
fairly decide the merits of the claim.

3.  The veteran's claim of entitlement to service connection 
for PTSD is plausible.  


CONCLUSIONS OF LAW

1.  The April 1993 Board decision, which denied entitlement 
to service connection for PTSD, is final. 38 U.S.C.A. § 7104 
(West 1991).

2.  The evidence received subsequent to the April 1993 Board 
decision, in which service connection for PTSD was denied, is 
new and material, and serves to reopen the veteran's claim.  
38 U.S.C.A. § 5108, (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  Importantly, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise.  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  

In this regard, the Board notes that, under the pertinent 
criteria in effect prior to March 7, 1997, service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1996).  

According to the new regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  

The evidence of record at the time of the April 1993 Board 
decision is briefly summarized.  The service medical records 
show no pertinent abnormality.  The administrative records 
show that the veteran had almost two-and-a-half years of 
foreign and/or sea service during his active military duty.  
In addition, he was awarded the Combat Infantryman Badge.

According to post-service medical records, a November 1988 VA 
medical record includes a provisional diagnosis of PTSD.  At 
an April 1989 VA psychiatric examination, the veteran 
reported that, while stationed with the Army in Austria in 
1951, he was put in a black box for seven days with only 
bread and water to eat and drink.  He stated that he had told 
acting Corporal to leave his room and "go to hell."  He 
also described subsequent harassment from supervisory 
military personnel as well as 25 days in the stockade for 
having a dirty rifle.  The veteran maintained that he was 
"scarred for . . . [his] life."  Following a mental status 
evaluation, the examiner diagnosed, in pertinent part, a 
history of non-combat PTSD.  

A VA psychiatrist in April 1992 rendered a diagnosis of a 
personality disorder.  In April 1993 the Board denied service 
connection for a psychiatric disorder, to include PTSD.  At 
that time the Board noted that the veteran was awarded a 
C.I.B. but that the only claimed stressors were non-combat 
stressors such as being placed in a black box.  The Board 
determined that the veteran did not have PTSD.  This decision 
is final.  38 U.S.C.A. § 7104.  However, the veteran may 
reopen his claim by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principii, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The evidence received since the April 1993 decision includes 
VA medical records and hearing testimony.  VA outpatient 
treatment records dated in March 1997 and July 1997 reflect a 
diagnosis of PTSD with depression.  

At an October 1997 VA PTSD examination, the veteran 
reiterated his previously discussed stressors regarding his 
active duty in Korea.  Following a mental status evaluation, 
the examiner diagnosed, on Axis I, only recurrent major 
depression. Subsequent VA medical records reflect outpatient 
treatment for PTSD.  

The veteran during hearings at the RO in September 1997 and 
July 2000 and in several statements has indicated that he has 
PTSD due in part to his combat experiences.  

To summarize, recent outpatient treatment reports indicate 
that the veteran has been diagnosed with PTSD which the 
veteran relates is in part due to combat.  Moreover, the 
veteran's service personnel records indicate that was awarded 
the Combat Infantryman Badge, which is indicative of combat 
service.  In view of these findings, the Board concludes that 
the evidence received since the April 1993 Board decision is 
new and material and the claim for service connection for 
PTSD is reopened. 

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Veterans Appeals (Court) held that that in making a 
determination as to whether new and material evidence has 
been submitted to reopened a previously denied final 
decision, a three step process is required. It must first be 
determined whether new and material evidence has been 
submitted. If new and material evidence has been submitted, 
then the Secretary must determine whether, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. § 
5107(b) (West1991) has been fulfilled.

The next aspect of his claim to be resolved in the present 
case is whether the veteran has presented evidence that his 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent evidence of a 
current disability/medical diagnosis; (2) there is competent 
lay or medical evidence that a disease or injury was incurred 
in service or aggravated by military service; and (3) there 
is competent evidence of a nexus, or of a causal relationship 
between the inservice incurrence/aggravation and the current 
disability.  See Caluza v. Brown, 7 Vet.App. 498 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam)).

In this regard, the evidence shows that the veteran was 
involved in combat and has bee diagnosed with PTSD. 
Accordingly, the veteran's claim for service connection for 
PTSD is well grounded.  


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for PTSD is reopened.

The claim for service connection for PTSD is well grounded 
and to this extent only, the appeal is granted.


REMAND

VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990). 

In West v. Brown, 7 Vet.App. 70 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.  

As the Board previously discussed in this decision, the 
current pertinent regulation provides that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  In the present case, the veteran's 
service medical records indicate that the veteran was awarded 
the Combat Infantryman Badge, which is indicative of combat 
service.  Moreover, throughout the current appeal, the 
veteran has asserted that his active service in the Korean 
Conflict subjected him to constant artillery and mortar fire 
which destroyed equipment and killed military personnel.  

The Combat Infantryman Badge confirms that the veteran served 
in combat.  His claimed in-service stressors of being 
subjected to constant artillery and mortar fire are related 
to that combat and are consistent with the circumstances, 
conditions, or hardships of his service.  The Board 
concludes, therefore, that the veteran's lay testimony alone 
establishes the occurrence of his claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f) (1999).  

In addition to combat stressors, the veteran has also stated 
that he put in a black box for seven days with only bread and 
water to eat and drink.  He stated that he had told an acting 
Corporal to leave his room and "go to hell."  He also 
described subsequent harassment from supervisory military 
personnel as well as 25 days in the stockade for having a 
dirty rifle.  The veteran maintained that he was "scarred 
due to these incidents.

Although the October 1997 VA examination did not provide a 
diagnosis of PTSD, subsequent VA medical reports reflect 
outpatient treatment for this disability.  However, recent 
medical records have also noted diagnoses of depression and a 
bipolar disorder.  As such, the Board finds that additional 
development is warranted.  

Accordingly, case is REMANDED to the RO for the following 
development:  

1.  The RO should also request that the 
veteran provide any additional 
information regarding his non-combat 
stressors, to include the dates, 
locations such as the name of base camps 
and the units to which he was assigned 
when the reported stressors occurred.  He 
may submit statements from fellow service 
members or others who witnessed or knew 
of the alleged events at the time of 
their occurrence.  If additional 
verifiable information regarding 
stressors is received the RO should 
contact all appropriate sources to verify 
the reported stressors.

2. The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
medical records pertaining to recent 
psychiatric treatment received.  

3.  The RO should obtain any current 
records of psychiatric treatment that the 
veteran has received from the Bay Pines 
VA Medical Center.  

4.  VA examinations by a psychiatrist and 
a psychologist who have not previously 
examined the veteran for compensation 
purposes should be performed to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiners that only a stressor(s) which 
has (have) been verified by the RO or the 
Board may be used as a basis for a 
diagnosis of PTSD.  The examiners should 
also be informed that the veteran's 
combat stressors are deemed verified.  If 
PTSD is diagnosed, the psychiatrist 
should specify which stressor(s) was 
(were) used as the basis for the 
diagnosis, whether the stressors found to 
be established by the record were 
sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record.  A complete 
rationale for any opinion expressed must 
be provided. 

5.  The RO should thereafter re-
adjudicate the issue of entitlement to 
service connection for PTSD.  
Adjudication of this claim should include 
consideration of the revised provisions 
of 38 C.F.R. § 3.304(f).  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which includes consideration of 
all relevant evidence received since the 
last supplemental statement of the case 
was furnished in August 2000.  

After the veteran and his representative has been given 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration.  

The veteran may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



